Citation Nr: 0014703	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for the residuals of a 
neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from July 1994 to July 1997.  
These matters come to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
a skin disorder, a bilateral knee disorder, and the residuals 
of a neck injury. 



FINDINGS OF FACT

1.  The claim of entitlement to service connection for a skin 
disorder is supported by a medical diagnosis of current 
disability, medical evidence of the incurrence of a disease 
or injury in service, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.

2.  The claims of entitlement to service connection for a 
bilateral knee disorder and the residuals of a neck injury 
are not supported by competent medical evidence showing that 
the veteran has knee or neck disorders that are related to an 
in-service disease or injury.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claims of entitlement to service connection for a 
bilateral knee disorder and the residuals of a neck injury 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Hickson v. West, 11 Vet. App. 374 (1999).

The veteran's service medical records show that in November 
1995 he complained of severe neck pain and stiffness after 
playing basketball, which was assessed as muscle strain.  He 
received treatment for a skin rash in March and May 1997 that 
was assessed as sweat dyshidrosis or questionable urticaria 
of unknown etiology.  His service medical records are 
otherwise silent for any relevant complaints or clinical 
findings, and examination of the neck, skin, and lower 
extremities during his May 1997 separation examination 
revealed no abnormalities.

The veteran was provided VA medical examinations in April 
1998, during which he complained of occasional pain in the 
left side of the neck and of having had swelling in his knees 
after marching.  He also reported having developed a rash in 
1995 that would last for 45 minutes, then go away.  He stated 
that he had been receiving treatment for the skin rash from a 
private doctor after his separation from service.  Physical 
examination and X-ray studies of the cervical spine and knees 
revealed no abnormalities of the neck, knees, or skin.  The 
examiners provided diagnoses of a history of an injury to the 
neck and the knees, with no residual pathology, and an 
urticaria rash, etiology unknown.

I.  Residuals of a Neck Injury and Bilateral Knee Disorder

The Board has reviewed the evidence of record and finds that 
the claims of entitlement to service connection for a 
bilateral knee disorder and the residuals of a neck injury 
are not well grounded.  The veteran has not provided any 
competent medical evidence showing that he currently has any 
residuals of the neck injury reported in November 1995, or 
that he currently has a knee disorder that is related to the 
knee symptoms he experienced in service.  Although he claims 
to have neck and knee symptoms that are related to service, 
his assertions are not probative of a current diagnosis of 
disability because he is not competent to provide evidence of 
a medical diagnosis.  Grottveit, 5 Vet. App. at 93.  The 
Board finds, therefore, that the first Caluza element has not 
been satisfied, and that the claims of entitlement to service 
connection for the residuals of a neck injury and a bilateral 
knee disorder are not well grounded.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (the veteran is not 
entitled to a benefit simply because he had a disease or 
injury in service; in the absence of The Board has 
determined, therefore, that the preponderance of the evidence 
is against the claim of entitlement to  of a present 
disability there can be no valid claim).

The veteran's representative contends that pursuant to the 
Veterans Benefits Administration Manual M21-1 (M21-1), VA has 
a duty to assist the veteran in developing the evidence 
relevant to his claims, regardless of whether the claims are 
well grounded.  The veteran's representative further contends 
that the M21-1 provisions indicate that the claim must be 
fully developed prior to determining whether the claim is 
well grounded, and requests that the claim be remanded in 
order to fulfill this duty to assist.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well-
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the veteran in developing his case.

Although VA is under no duty to assist the veteran in the 
absence of a well-grounded claim, VA may, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claims well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

II.  Skin disorder

The veteran was separated from service in July 1997, and 
claimed entitlement to compensation benefits in July 1997.  
His service medical records show that in March and May 1997 
he received treatment for a skin rash.  Given the short 
duration of time between the in-service treatment and his 
claim for service connection, the service medical records are 
sufficient to show a current diagnosis of disability, the 
incurrence of a related disease or injury in service, and 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  See Hampton v. Gober, 10 
Vet. App. 481 (1997), see also Adams v. West, No. 99-575 
(U.S. Vet. App. May 1, 2000).  The Board finds, therefore, 
that the claim of entitlement to service connection for a 
skin disorder is well grounded.  Additional development is 
required, however, prior to considering the substantive 
merits of the claim.  That issue is, therefore, being 
remanded to the RO.


ORDER

The claims of entitlement to service connection for a 
bilateral knee disorder and the residuals of a neck injury 
are denied.

The claim of entitlement to service connection for a skin 
disorder is well grounded.


REMAND

The veteran reported that his skin rash occurs 
intermittently, but that he has received treatment for the 
skin rash from a private physician following his separation 
from service.  The private medical evidence is relevant to 
the issue of whether the veteran currently has a skin 
disorder that is related to service.  Also, an additional VA 
examination may disclose the occurrence of the rash and 
provide the examiner the opportunity to offer an opinion on 
whether any current skin disorder is related to the symptoms 
documented during service.

In its October 1997 decision the RO also denied entitlement 
to service connection for hypertension; and granted service 
connection for the residuals of a back injury and bilateral 
pes planus, both of which were rated as noncompensable.  The 
veteran submitted a notice of disagreement with the denials 
of service connection and the ratings assigned for the 
residuals of the low back injury and bilateral pes planus.

In September 1998 the RO provided the veteran a statement of 
the case pertaining to the issues shown in the previous 
paragraph.  In his November 1998 substantive appeal the 
veteran stated that he was only appealing the issues of the 
denial of service connection for a skin disorder, a bilateral 
knee disorder, and the residuals of a neck injury.

Although the veteran's representative later included all of 
the issues shown in the above paragraph as being in appellate 
status, the representative's July 1999 and May 2000 
statements appear to have been untimely because the 
statements do not appear to have been submitted within 
60 days of the mailing of the September 1998 statement of the 
case or within one year of the notice of the October 1997 
rating decision.  38 C.F.R. § 20.302 (1999).  The Board also 
notes that the RO included all six issues in the July 1999 
certification of appeal, but that inclusion of the additional 
issues in the certification of appeal is not sufficient to 
create jurisdiction with the Board.  38 C.F.R. § 19.35.  

It could be a denial of due process for the Board to sua 
sponte determine the timeliness of the substantive appeal as 
to issues certified by the RO.  See Marsh v. West, 11 Vet. 
App. 468 (1998); VAOPGCPREC 9-99 (1999).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a skin 
disorder since his separation from 
service in July 1997.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.

2.  If the evidence requested above is 
not sufficient to determine that the 
veteran currently has a skin disorder 
that is related to service, he should be 
afforded a VA dermatology examination to 
determine the nature of any skin 
disorder.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct an 
examination and provide a diagnosis for 
any skin pathology found.  The examiner 
should also provide an opinion on whether 
any currently diagnosed skin disorder is 
related to the symptoms documented in 
March and May 1997.  The examiner should 
provide the complete rationale for 
his/her opinion.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion, if 
obtained, are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
skin disorder based on the substantive 
merits of the claim.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.  

5.  The RO should also determine whether 
the veteran has submitted a timely 
substantive appeal as to the issues of 
entitlement to service connection for 
hypertension and the ratings assigned for 
the residuals of a low back injury and 
bilateral pes planus.  If the decision is 
adverse to the veteran, he and his 
representative should be informed of the 
steps necessary to perfect an appeal as 
to the timeliness of the substantive 
appeal.  See 38 C.F.R. § 19.34 (1999).

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examination requested in this 
remand is necessary to adjudicate his claim, and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



